Exhibit 10.20

SUPPLEMENTAL AGREEMENT

This Supplemental Agreement is made by and between Genesis Insurance Company
(“Genesis”) and Motive Inc., together with any successors, (collectively,
“Motive”). Motive and Genesis may be referred to herein as the “Parties.”

RECITALS

WHEREAS, Genesis and Motive are parties, together with others, to a certain
Compromise Settlement Agreement and Mutual Release (the “Agreement”), the
definitions of which Agreement are expressly incorporated herein;

WHEREAS, Douglas F. McNary (“McNary”), a former Motive officer, was originally
intended to be a party to the Agreement, but now refuses to enter into the
Agreement as a result of a dispute with Motive that is unrelated to the Genesis
Policy, the Securities Litigation or the SEC Investigation; and

WHEREAS, Motive has requested that Genesis enter into the Agreement despite
McNary’s refusal to enter into the Agreement;

NOW THEREFORE, in consideration of the representations, warranties and promises
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the Parties agree as follows:

1. Genesis will execute the Agreement, despite McNary’s refusal to execute the
Agreement, subject to Motive’s representations and warranties set forth herein
and in reliance upon Motive’s agreement to indemnify and hold harmless the
Genesis Related Parties (as defined in the Agreement) as set forth herein.

 

1



--------------------------------------------------------------------------------

2. Motive represents and warrants that the reason for McNary’s refusal to
execute the Agreement has nothing whatsoever to do with any claim to coverage
under the Genesis Policy, the Securities Litigation or the SEC Investigation.

3. Motive represents and warrants, as of the date of the execution of this
Supplemental Agreement, that it is not aware of any investigation or proceeding
pending or initiated by any governmental body or regulatory agency against
McNary.

4. Motive represents and warrants, as of the date of the execution of this
Supplemental Agreement, that it is not aware of any defense expenses or costs
incurred by McNary in connection with the Securities Litigation or the SEC
Investigation that have not been paid in full by Motive.

5. Motive represents and warrants, as of the date of the execution of this
Supplemental Agreement, that it is not aware of any claim that McNary, who is no
longer a party in the Securities Litigation, has made for coverage under the
Genesis Policy other than when he was a party in the Securities Litigation.

6. Motive represents and warrants, as of the date of the execution of this
Supplemental Agreement, that it will never contend or assert in any proceeding
that the Agreement is invalid or not binding on it because of the absence of
McNary’s signature on the document. In the event that any party to the
Agreement, or his or her assigns, transferees, agents, attorneys, heirs,
executors, administrators or trustees ever seeks coverage under the Genesis
Policy or any other relief or demand from any Genesis Related Party that falls
within the scope of the releases in the Agreement based on a theory or
contention that the Agreement is invalid or not binding on that party because of
the absence of McNary’s signature on the document, Motive

 

2



--------------------------------------------------------------------------------

agrees to defend, indemnify and hold harmless any and all Genesis Related
Parties (as defined in the Agreement) for all costs, judgments, settlements and
defense expenses in connection therewith including any bad faith arising from or
in connection with the Genesis Policy. Genesis shall have the right to select
counsel of its own choice to represent its interests, subject to the consent of
Motive, which consent shall not be unreasonably withheld. No such demand, claim,
suit, crossclaim or third-party claim shall be settled by Motive without the
advanced consent of Genesis, and such consent shall not be unreasonably
withheld.

7. In the event that McNary, or his assigns, transferees, agents, attorneys,
heirs, executors, administrators or trustees (the “McNary Related Parties”)
seeks coverage under the Genesis Policy or any other relief or demand from any
Genesis Related Party that would have been released by the McNary Related Party
under the Agreement had McNary executed the Agreement, Motive agrees to defend,
indemnify and hold harmless any and all Genesis Related Parties (as defined in
the Agreement) for all costs, judgments, settlements and defense expenses in
connection therewith including any bad faith arising from or in connection with
the Genesis Policy. Genesis shall have the right to select counsel of its own
choice to represent its interests, subject to the consent of Motive, which
consent shall not be unreasonably withheld. No such demand, claim, suit,
crossclaim or third-party claim by a McNary Related Party shall be settled by
Motive without the advanced consent of Genesis, and such consent shall not be
unreasonably withheld.

8. The Parties agree that this Supplemental Agreement shall be binding upon an
inure to the benefit of the Parties and their respective representatives,
successors and assigns.

 

3



--------------------------------------------------------------------------------

9. The Parties agree that this Supplemental Agreement modifies the Agreement as
between them, irrespective of Paragraph 13 of the Agreement.

 

AGREED: MOTIVE, INC. By:   /s/ Jack Greenberg Name:   Jack Greenberg Title:  
General Counsel & Secretary GENESIS INSURANCE COMPANY By:   /s/ Alexandra
Kowalski Name:   Alexandra Kowalski Title:   Claims Attorney

 

4